This action was instituted by plaintiff against defendant Eastern Farm Products, Inc., pursuant to the provisions of section 258-e of the Agriculture and Markets Law to restrain that defendant from buying milk from producers for resale without the execution of a bond in the sum of $15,000. Defendants have appealed from an order of the Albany Special Term of the Supreme Court granting a temporary injunction against defendant, Eastern Farm Products, Inc., restraining it from buying milk from producers in this State for resale or manufacture without executing the bond required by plaintiff in accordance with the provisions of article 21 of the Agriculture and Markets Law. The facts are not controverted. Defendant refused to give the bond. The right of the plaintiff to require a bond is unquestionable. (People v. Perretta, 253 N. Y. 305.) Order affirmed, with ten dollars costs and disbursements. Hill, P. J., McNamee, Crapser and Heffernan, JJ., concur; Rhodes, J., dissents on the ground that the *892temporary injunction which in effect determines the merits on the main issue should not have been granted. Temporary injunctions are only granted, in cases of this kind, to preserve the status quo.